Judgment reversed on the law and new trial granted, with costs to the appellant to abide the event. Memorandum: The instrument signed by the defendant’s testator in which he acknowledged the receipt from the plaintiff’s intestate of $2,279.23 for safe-keeping sufficiently established a 'prima facie case of a'deposit of money, not to be repaid at a fixed time but only upon a special demand within the meaning of section 15 of the Civil Practice Act. The proof of claim filed with the defendant was a sufficient demand. The cause of action arose and the Statute of Limitations began to run with the service of such proof of claim. All concur. (The judgment dismisses the complaint in an action to recover money deposited for safe-keeping.) Present — Sears, P. J., Taylor, Edgeomb, Crosby and Lewis, JJ.